Carpinello, J.
(dissenting). In our opinion, Supreme Court properly dismissed the Labor Law § 240 (1) cause of action; accordingly, we respectfully dissent. Labor Law § 240 (1) affords legal protection to workers who require specialized protective devices because of their exposure to the particular hazards resulting from work-site elevation differentials (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 500-501; Rocovich v Consolidated Edison Co., 78 NY2d 509, 514-515). No liability results under this statutory scheme unless the worker’s *662injuries actually resulted from the type of risk that brought about the need for a protective device in the first instance (see, Misseritti v Mark IV Constr. Co., 86 NY2d 487, 490).
At the time of his injury, plaintiff Michael J. Dankulich (hereinafter plaintiff) was not using the motorized platform lift, which was totally compressed, in an elevation-related task; rather, he was using it as a mode of transportation from one point on the worksite to another. Although the configuration of the lift required its operator to be seven feet from the ground, this hazard was only tangentially related with the effects of gravity (see, Ross v Curtis-Palmer Hydro-Elec. Co., supra, at 501). Plaintiff faced the same risk of injuring himself if he was driving any other type of malfunctioning piece of construction equipment, such as a bulldozer or a dump truck. Indeed, it is impossible to envisage what possible safety device could have prevented the peril to which plaintiff was exposed — a stalled motorized vehicle rolling backward toward an embankment — or his ensuing injuries.
While the majority states that the peril to which plaintiff was exposed is akin to the danger posed by a scaffold that is improperly constructed or placed, it was not the “platform” portion of the lift that malfunctioned; rather, it was an apparent problem with the motorized equipment itself. By virtue of the majority’s reasoning, anyone driving a large piece of construction equipment on a worksite who, because it malfunctions, jumps or falls off it would now be entitled to protection under Law Labor § 240 (1), resulting in an unprecedented and unwarranted extension of the statutory scheme.
In short, plaintiff was not injured because of the absence of any safety device on the motorized platform lift; he was injured because the lift malfunctioned while it was being driven from one location to another. That plaintiff happened to be several feet above ground level when he attempted to jump to safety does not transform this accident into a Labor Law § 240 (1) claim.
Crew III, J. P., concurs. Ordered that the order is modified, on the law, with costs to plaintiff, by reversing so much thereof as granted defendant’s cross motion for summary judgment dismissing the Labor Law § 240 (1) cause of action and denied plaintiffs’ motion for summary judgment on said cause of action; cross motion denied and motion granted, and plaintiffs are awarded partial summary judgment on the issue of liability on said cause of action; and, as so modified, affirmed.